DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims, as now amended no longer include any recitations that are understood as invoking 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Cancel claims 21-23.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or suggest determining frames that serve as a calculation target in a plurality of time series medical images, where a second index value corresponding to a statistical value in a time direction of first index values is calculated for respective image pairs of medical images, on the basis of the plurality of the first index values of the frames serving as the calculation target, as now required by each of the independent claims.

Claims 1-6, 7-16, 17, 18-20, and 24 (now renumbered for issue as 1-6, 8-17, 7, 18-20, and 21, respectively) are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Johns whose telephone number is (571) 272-7391.  The examiner in normally available Monday through Friday, typically between 6:15 am and 2:45 pm Eastern Time.  The examiner may also be contacted by e-mail using the address: andrew.johns@uspto.gov.  (Applicant is reminded of the Office policy regarding e-mail communications.  See M.P.E.P. § 502.03)

If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Edward Urban, can be reached at (571) 272-7899.  The fax phone number for this art unit is (571) 273-8300.  In order to ensure prompt delivery to the examiner, all unofficial communications should be clearly labeled as “Draft” or “Unofficial.”





A. Johns
17 November 2021
/Andrew W Johns/Primary Examiner, Art Unit 2665